DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-14 are allowed. The following is an examiner’s statement of reasons for allowance:
In regards to claim 1, the prior art does not disclose of a signal transmission circuit, comprising: a tri-state logic circuit comprising an enabling terminal, an input terminal and an output terminal and configured to be conducted when the enabling terminal is at a high state and unconducted when the enabling terminal is at a low state; a pull-up circuit electrically coupled to the output terminal and configured to pull up a voltage level of the output terminal; a first multiplexer and a second multiplexer respectively configured to output an enabling signal to the enabling terminal and output an output signal having a low state to the input terminal according to a first status of a selection signal, and respectively configured to output a high state signal to the enabling terminal and output the high state signal to the input terminal according to a second status of the selection signal opposite to the first status; and a selection circuit configured to generate the selection signal having the first status when the voltage level of the output terminal is not larger than a first threshold value, generate the selection signal having the second status during a conversion time period after the voltage level of the output terminal is larger than the first threshold value and generate the selection signal having the first status after the conversion time period, nor would it have been obvious to one of ordinary skill in the art to do so. Claims 2-7 are also allowed as being dependent on claim 1.  
In regards to claim 8, the prior art does not disclose of a signal transmission method used in a signal transmission circuit, comprising: generating a selection signal having a first status by a selection circuit when a voltage level of an output terminal of a tri-state logic circuit is not larger than a first threshold value; respectively outputting an enabling signal to an enabling terminal of the tri-state logic circuit and outputting an output signal having a low state to an input terminal of the tri-state logic circuit according to the first status of the selection signal by a first multiplexer and a second multiplexer; converting the enabling signal from the high state to a low state such that the tri-state logic circuit is configured to be conducted when the enabling terminal is at the high state and unconducted when the enabling terminal is at the low state; pulling up the voltage level of the output terminal of the tri-state logic circuit by a pull-up circuit; generating the selection signal having a second status opposite to the first status by the selection circuit during a conversion time period after the voltage level of the output terminal is pulled up to be larger than the first threshold value by the pull-up circuit; 17Attorney Docket No. 0114973.291 US2respectively outputting a high state signal to the enabling terminal and outputting the high state signal to the input terminal according to the second status of the selection signal by the first multiplexer and the second multiplexer; generating the selection signal having the first status after the conversion time period by the selection circuit; and respectively outputting the enabling signal to the enabling terminal and outputting the output signal to the input terminal according to the first status of the selection signal by the first multiplexer and the second multiplexer, nor would it have been obvious to one of ordinary skill in the art to do so. Claims 9-14 are also allowed as being dependent on claim 8.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M CRAWFORD whose telephone number is (571)272-6004. The examiner can normally be reached Mon-Fri 6:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON CRAWFORD/Primary Examiner, Art Unit 2844